Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAMOTO et al. (6,860,082).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (6,860,082) and in further view of KUHN et al. (7,140,508).
	Regarding claim 1, YAMAMOTO et al. discloses a method of manufacturing a heat insulating wall of a body in a refrigeration vehicle wherein a vacuum insulation panel for a heat insulating travel container differs from the domestic refrigerator in the environment of use.  Furthermore, the vacuum insulation panel maintains a high heat insulating performance.  The method comprises:
	fixing vacuum insulation panel (25) onto outer panel (24a) by a hot-melt adhesive (C2:L32-34); and
	injecting and expanding urethane foam (24c) in the space formed between the vacuum insulation panel (25), the inner panel (24b) and the outer panel (24a) (C2:L34-37; Fig.16) which further connects the said vacuum insulation panel to the said outer panel.
	YAMAMOTO et al. discloses adhering several of the vacuum insulation panels (high temperature stable insulation panels) adjacently on the internal wall with interstitial joints, and
	sealing the interstitial joints with a temperature stable adhesive on a side facing away from the internal wall (see Fig.1).
	YAMAMOTO et al. is silent to the claimed temperature stability.  However, KUHN et al. discloses a shipping box made of vacuum insulation panels that can withstand temperatures up to 1000°C (C2:L61-67).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the vacuum insulation panels with high temperature stability of KUHN et al. for the vacuum insulation panels of YAMAMOTO et al. in forming the heat insulating wall of a body in a refrigeration vehicle.
	Regarding claim 2, YAMAMOTO et al. discloses the adhesive may be applied to the whole surface of the outer member 53 fixed on the panel 51b before placing the vacuum insulation panel on (C10:L1-2).
	Regarding claim 5, YAMAMOTO et al. discloses the hollow space between the vacuum insulation panels are filled with PUR foam (Fig.1).
	Regarding claim 6, YAMAMOTO et al. discloses the external wall is steel (C2:L27-29).
	Regarding claim 7, YAMAMOTO et al. discloses the layer thickness of the hard foam layer formed is 25 mm (C11:L17-20).

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.
	Applicant argues YAMATO does not disclose the amended claim 1.  Examiner respectfully disagrees.  As mentioned above, YAMAMOTO et al. discloses adhering several of the vacuum insulation panels (high temperature stable insulation panels) adjacently on the internal wall with interstitial joints, and
	sealing the interstitial joints with a temperature stable adhesive on a side facing away from the internal wall (see Fig.1).
	YAMAMOTO et al. is silent to the claimed temperature stability.  However, KUHN et al. discloses a shipping box made of vacuum insulation panels that can withstand temperatures up to 1000°C (C2:L61-67).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the vacuum insulation panels with high temperature stability of KUHN et al. for the vacuum insulation panels of YAMAMOTO et al. in forming the heat insulating wall of a body in a refrigeration vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742